1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   RORY CHAVEZ,                                    )    Case No.: 1:19-CV-00604 LJO JLT
                                                     )
12                  Plaintiff,                       )    ORDER AFTER NOTICE OF SETTLEMENT
13           v.                                      )    (Doc. 15)
                                                     )
14   LORENA MAYEN, et al.,                           )
                                                     )
15                  Defendants.                      )
16
17           The parties report they have settled the action. (Doc. 8) They indicate they will seek

18   dismissal of the action soon. Id. Thus, the Court ORDERS:

19           1.     The stipulation to dismiss the action SHALL be filed no later than September 16,

20   2019;

21           2.     All pending dates, conferences and hearings are VACATED.

22   The parties are advised that failure to comply with this order may result in the Court imposing

23   sanctions, including the dismissal of the action.

24
25   IT IS SO ORDERED.

26      Dated:     July 17, 2019                               /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
